UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52444 JBI, INC. (Exact name of registrant as specified in its charter) Nevada 90-0822950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20 Iroquois St Niagara Falls, NY 14303 (Address of principal executive offices) (Zip Code) (716) 278-0015 ( Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.) Yes o No x As of May 9, 2013, there were 89,941,231 shares of Common Stock, $0.001 par value per share, issued and outstanding. JBI Inc. IndexPage Part I Financial Information Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets – March 31, 2013 (Unaudited) and December 31, 2012 4 Condensed Consolidated Statements of Operations – Three Month Periods Ended March 31, 2013 and 2012 (Unaudited) 5 Condensed Consolidated Statements of Changes in Stockholders’ Equity – Three Month Period Ended March 31, 2013 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows – Three Month Periods Ended March 31, 2013 and 2012 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 Part II Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits 32 Signatures 33 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Form 10-Q (“Report”) contains “forward looking statements” within the meaning of applicable securities laws.Such statements include, but are not limited to, statements with respect to the Company’s beliefs, plans, strategies, objectives, goals and expectations, including expectations about the future financial or operating performance of the Company and its projects, capital expenditures, capital needs, government regulation of the industry, environmental risks, limitations of insurance coverage, and the timing and possible outcome of regulatory matters, including the granting of patents and permits.Words such as “expect”, “anticipate”, “intend”, “attempt”, “may”, “will”, “plan”, “believe”, “seek”, “estimate”, and variations of such words and similar expressions are intended to identify such forward looking statements. These statements are not guarantees of future performance and involve assumptions, risks and uncertainties that are difficult to predict. These statements are based on and were developed using a number of factors and assumptions including, but not limited to: stability in the U.S. and other foreign economies; stability in the availability and pricing of raw materials, energy and supplies; stability in the competitive environment; the continued ability of the Company to access cost effective capital when needed; and no unexpected or unforeseen events occurring that would materially alter the Company’s current plans. All of these assumptions have been derived from statements currently available to the Company including information obtained by the Company from third party sources. Although management believes that these assumptions are reasonable, these assumptions may prove to be incorrect in whole or in part. As a result of these and other factors, actual results may differ materially from those expressed, implied or forecasted in such forward looking statements, which reflect the Company’s expectations only as of the date hereof. Factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forwardlooking statements include risks associated with general business, economic, competitive, political and social uncertainties; risks associated with changes in project parameters as plans continue to be refined; risks associated with failure of plant, equipment or processes to operate as anticipated; risks associated with accidents or labor disputes; risks associated in delays in obtaining governmental approvals or financing, or in the completion of development or construction activities; risks associated with financial leverage and the availability of capital; risks associated with the price of commodities and the inability of the Company to control commodity prices; risks associated with the regulatory environment within which the Company operates; risks associated with litigation including the availability of insurance; and risks posed by competition. These and other factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward looking statements are discussed in more detail in the section entitled “Risk Factors” in Part IA of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012. The Company does not intend to, and the Company disclaims any obligation to, update any forwardlooking statements, whether written or oral, or whether as a result of new information, future events or otherwise, except as required by law. Unless otherwise noted, references in this registration statement to “JBI” the “Company,” “we,” “our” or “us” means JBI, Inc., a Nevada corporation. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS March 31, (Unaudited) December 31, (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Cash held in attorney trust (Note 2) Restricted cash (Note 7) Accounts receivable, net of allowance for doubtful accounts of $10,507 (2012 - $57,991)(Note 2) Inventories, net of reserve of $56,623 (2012 - $56,623) (Note 4) Short-term notes receivable (Note 6) Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET (Note 5) OTHER ASSETS Deposits (Note 2) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses (Note 10) Customer advances Capital leases – current portion (Note 9) TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Other long-term liabilities (Note 2) Mortgage payable and capital leases (Note 9) TOTAL LIABILITIES Subsequent Events (Note 18) Commitments and Contingencies (Note 10) STOCKHOLDERS' EQUITY (Note 11) PREFERRED STOCK (5,000,000 shares authorized, 3,300,000issued and outstanding) Preferred Stock, Series B, par $0.001; 2,300,000 shares, authorized, convertible into 16,100,000 shares of Common Stock, 2,300,000 shares issued and outstanding (2012 – Nil) - Preferred Stock, Series B, beneficial conversion feature (“BCF”) discount ) - Preferred Stock, Series B subscribed - Preferred Stock, Series A, par $0.001; 1,000,000 shares authorized, 1,000,000 shares issued and outstanding at March 31, 2013 and December 31, 2012 COMMON STOCK Common Stock, par $0.001; 150,000,000 authorized, 89,890,063 shares at March 31, 2013 and 89,855,816 shares at December 31,2012 Common Stock Subscribed, 51,168 shares at cost at March 31, 2013 and 85,415 shares at cost at December 31, 2012 Common Stock Warrants to purchase shares of Common Stock for $2.00 per share, 1,997,500 Warrantsoutstandingat March 31, 2013 and December 31, 2012 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Month Periods Ended March 31, (Unaudited) SALES P2O $ $ Other - COST OF SALES P2O Other - GROSS PROFIT OPERATING EXPENSES Selling general and administrative expenses Depreciation of property, plant and equipment and accretion of long-term liability Research and development expenses Impairment loss – property, plant and equipment (Note 2) - TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Gain on fair value measurement of equity derivative liability - Interest income (expense), net ) Other income, net LOSS BEFORE INCOME TAXES ) ) CURRENT ANDFUTURE INCOME TAX EXPENSE (Note 8) - - NET LOSS FROM CONTINUING OPERATIONS ) ) NET LOSS FROM DISCONTINUED OPERATIONS (Note 16) - ) NET LOSS $ ) $ ) Basic and diluted net loss from continuing operations per share $ ) $ ) Basic and diluted net loss from discontinued operations per share $ - $ - Weighted average number of common shares outstanding – basic and diluted (Note 2) The accompanying notes are an integral part of the condensed consolidated financial statements. 5 JBI, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Three Month Period Ended March 31, 2013 (Unaudited) Common Stock $0.001 Par Value Common Stock Subscribed Common Stock Warrants Preferred Stock – Series A $0.001 Par Value Preferred Stock – Series B $0.001 Par Value Preferred Stock Series B – Beneficial Conversion Preferred Stock Subscribed Additional Paid in Accumulated Total Stockholders’ Shares Amount Shares Amount Warrants Amount Shares Amount Shares Amount Feature Shares Amount Capital Deficit Equity BALANCE – DECEMBER 31, 2012 $ - $
